Citation Nr: 0031175	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for status post high 
tibial osteotomy with osteoarthritis of the right knee, 
currently rated 20 percent disabling.

2.  Entitlement to the extension of a temporary total 
disability rating for convalescence after March 31, 1992.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
November 1946.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The issue of entitlement to the extension of a temporary 
total disability rating for convalescence after March 31, 
1992 is addressed in the remand portion of this decision.


FINDING OF FACT

The veteran's right knee disability is principally manifested 
by persistent knee pain, limitation of motion and crepitus; 
there is tenderness and fatigue complained of that have 
resulted in appreciable impairment of balance and weight 
bearing requiring use of a knee brace.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
status post high tibial osteotomy with osteoarthritis of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the Board in May 1987 granted service 
connection for traumatic arthritis of the right knee 
secondary to service-connected residuals of a fracture of the 
right femur.  

The Board noted that the RO in 1947 had granted service 
connection for healed residuals of a fractured right femur 
with malalignment and 1 1/2 inch shortening.  The record shows 
that the disability of the right femur had long been rated 10 
percent disabling under Diagnostic Code 5275.

The RO in June 1987 implemented the Board decision.  A 10 
percent rating was assigned under Diagnostic Codes 5255, 5010 
and 5275 for residuals, fracture of the right femur, status 
postoperative high tibial osteotomy and 1 1/2 inch shortening 
with osteoarthritis of the right knee.  The Board affirmed 
the rating as assigned in January 1989.  The RO in July 1991 
granted a separate 10 percent rating under Diagnostic Code 
5010 for status postoperative high tibial osteotomy and 11/2 
inch shortening with osteoarthritis of the right knee.  The 
RO found that slight limitation of motion of the right knee 
warranted a separate rating.  The RO issued a notice letter 
in July 1991 and the veteran did not appeal the rating 
determination.  In the July 1991 rating decision the RO 
granted service connection for right peroneal nerve palsy 
with inversion instability and history of foot drop secondary 
to the status postoperative high tibial osteotomy residuals.

The record shows that the RO in 1993 granted a 20 percent 
rating under Diagnostic Codes 5010-5257 for status 
postoperative high tibial osteotomy with shortening and right 
knee osteoarthritis.  Notice of this determination was issued 
in August 1993 and again after further review in September 
1993 that confirmed the rating.  The veteran did not appeal 
and his next pertinent correspondence was a claim for 
increase in August 1994.  

The record was supplemented with VA outpatient records that 
included an April 1993 reference to the veteran's complaints 
of right peripatellar pain since the mid 1980's.  An examiner 
reported no swelling or instability but occasional locking 
and being unable to walk one block because of right groin 
pain.  An examiner in March 1993 found the knee stable with 
crepitus and pain on extremes of motion but no effusion.  X-
ray was reported as showing mild degenerative joint disease.  
An orthopedic report late in 1993 for total knee replacement 
found full range of motion, slight medial joint line 
tenderness and no instability.  X-ray of the knee was read as 
showing slight osteoarthritis.

VA examination late in 1994 found the veteran complaining of 
right leg pain.  Regarding the right knee he complained of 
increased pain since an arthroscopic procedure in 1991, and 
that the knee gave way.  The examiner said the veteran wore a 
hinged brace and an ace bandage, and ambulated with an 
antalgic gait because of right knee pain.  The examiner found 
tenderness over the patella, 1+ medial laxity and negative 
Lachman and anterior drawer signs.  The range of motion was 0 
to 135 degrees.  Thigh circumference was one centimeter 
greater on the right.  X-ray was read as showing good overall 
alignment through the osteotomy and through the knee.  The 
impression was post-traumatic arthritis of the right knee 
secondary to a fractured femur.

VA outpatient reports from April and May 1996 include an x-
ray of the right knee that was read as showing an osteotomy 
defect in the proximal tibia and minimal medial compartment 
degenerative change.  In May an examiner noted that the 
veteran had no new complaints and the assessment was status 
post osteotomy.  The outpatient reports through early 1997 
show he was seen for chronic pain and, in August 1996, that 
he had been seen several times regarding a right total knee 
replacement.  In February 1997 an examiner noted that he 
walked normally.  In February 1998 the veteran was seen again 
complaining of right knee pain and an examiner reported pain 
on medial stress and weight bearing, and minimal degenerative 
joint disease on x-ray.  The examiner noted the veteran was a 
candidate for a right total knee replacement.  VA records 
show in March 1998 he was admitted for the right total knee 
replacement, but that the procedure was canceled apparently 
after an operating room x-ray evaluation of the right femur.  

The veteran in May 1999 asserted that the right knee was 
worse with constant pain, loss of motion and weakness.  He 
said he was currently seeking treatment with a VA outpatient 
clinic.  The RO requested any available records beginning 
with 1996. 

An orthopedic examiner in 1999 reported the veteran had 
surgery twice for the right knee and that he complained of 
generalized right knee pain and giving way without locking.  
He reported that prolonged standing, walking and change of 
position from sitting to standing aggravated pain in the 
right knee and other areas.  

He reported taking medication and of having had some physical 
therapy and chiropractic treatment.  It was reported that he 
last worked in 1980 as a truck driver.  The examiner said 
that he had a limp favoring the right lower extremity and 
that he had a scar distal and lateral to the right knee, 
transverse.  Examination disclosed joint line tenderness, 
slight crepitation more on the right and mild pain with 
patellar compression, more on the right.  The range of motion 
was 0 to 140 degrees with pain at the extreme of flexion with 
no weakness, lack of endurance, fatigue or incoordination.  

The examiner said the McMurray test caused pain from 
initiation and was therefore not valid.  The thigh and calf 
measured greater on the right side.  X-ray was read as 
showing fairly good alignment of the osteotomy, mild 
narrowing of the medial compartment, breaking of the tibial 
spine and normal patella alignment.  The diagnosis included 
mild degenerative joint disease of the knees secondary to a 
healed malunited fracture of the proximal right femur with 
residual right leg shortening and status post high tibial 
osteotomy.

Pertinent to the right knee, the examiner noted that x-ray 
confirmed that the veteran had signs of mild degenerative 
changes that were greater than in the left knee.  The 
examiner said that the veteran had right lower extremity pain 
that made him use the left leg more for weight bearing during 
ambulating.  The examiner stated that he was limited in any 
job or activities that involved prolonged standing, walking, 
bending, stooping, climbing, kneeling, walking on uneven 
ground lifting or squatting due to in-service injury.

A neurological evaluation was conducted primarily to evaluate 
a service-connected disability of the right ankle with 
peroneal nerve palsy.  The examiner noted the veteran felt 
that he had more difficulty walking then because of 
associated complaints of right hip, knee and ankle pain.  The 
veteran reported that because of weakness distally in the 
right leg he felt that his balance was "a little off" and 
that he took Tylenol #3 for right hip, knee and ankle pain.  
The remainder of the evaluation was directed to the diagnosed 
right peroneal nerve palsy with inversion instability and 
foot drop, and a discussion of limitations from the 
disability. 

The RO in December 1999 continued the 20 percent rating under 
Diagnostic Codes 5010-5257.  The disability was identified as 
status postoperative high tibial osteotomy with 
osteoarthritis, right knee.  The rating decision and 
supplemental statement of the case issued in April 2000 
advised the veteran that a 30 percent evaluation was not 
warranted, without severe subluxation or lateral instability 
of the knee.  The RO separately rated the residuals of a 
malunited fracture of the right femur with shortening as 10 
percent disabling under Diagnostic Codes 5255-5275.

On reexamination for VA in early 2000, the veteran had 
various lower extremity complaints including difficulty 
walking or standing for a prolonged period of time, inability 
to go up a flight of steps or do any balancing.  He 
complained of bilateral hip area pain secondary to his 
bilateral knee problem.  He stated that he had noticed 
increased pain in the left knee since he began compensating 
for his right knee, but he denied any giving way or locking 
associated with this.  He complained of swelling and daily 
pain.  The examiner described scars on the right lateral knee 
and right lateral posterior aspect of the right leg as 
nondisfiguring with no underlying tissue loss or keloid 
formation.  The veteran had an antalgic gait favoring the 
right and he had difficulty standing on toes and heels, and 
performing tandem gait.  

The examiner reported slight right knee crepitus, more than 
in the left knee, and that the right knee was within normal 
limits.  The examiner said there was no weakness, lack of 
endurance or fatigue noted on examination.  Neurologically, 
knee extension was graded as 5/5.  The examiner said that 
medical records and x-rays of the knees were reviewed.  The 
diagnosis included status post high tibial osteotomy and 
bilateral hip strain secondary to right knee problem.  

In discussing the examination, the examiner noted the veteran 
presented with a history of a high tibial osteotomy of the 
right knee and that the right knee condition likely caused 
bilateral hip and left knee problems.  The examiner noted 
that he had an antalgic gait, wore a splint secondary to foot 
drop and had bilateral hip strain secondary to shortening of 
the leg.  

The RO in June 2000 continued the 20 percent rating under 
Diagnostic Codes 5010-5257.  The supplemental statement of 
the case issued in June 2000 provided the same reasoning 
against a 30 percent evaluation contained in the April 2000 
supplemental statement of the case.

The June 2000 rating reflected service connection having been 
granted for left knee strain, right hip strain and left hip 
strain secondary to the status post high tibial osteotomy 
with osteoarthritis, right knee.  The combined rating for all 
service connected disabilities was increased to 70 percent.  
The RO included an application form for an individual 
unemployability rating with the July 2000 notice letter.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).


In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  

Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability, that is severe shall be rated 30 
percent, if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15° shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion, 140 degrees, and extension, 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee, extremely unfavorable, in flexion at 
an angle of 45° or more shall be rated 60 percent.  In 
flexion between 20° and 45° shall be rated 50 percent.  In 
flexion between 10° and 20° shall be rated 40 percent.  
Favorable angle in full extension, or in slight flexion 
between 0 and 10° shall be rated 30 percent.  Diagnostic Code 
5256.

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration or 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Codes 7803, 7804.

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained.  
Although recently requested outpatient records were 
apparently not received but not reported as being 
unavailable, there is other evidence regarding the level of 
right knee impairment that is contemporaneous and 
comprehensive.  Thus the Board finds no potential for 
prejudice in the unexplained absence of these outpatient 
records.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO 
had medical evaluations that addressed the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and comment on the extent of 
functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In Johnson v. Brown, 9 Vet. App. 7, 10 
(1996), the Court in commenting on DeLuca restated its 
holding in Schafrath, supra. that functional loss due to pain 
will be rated at the same level as the functional loss where 
motion is impeded.

The veteran's right knee disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5257, which assess basically 
limitation of motion, and the level of orthopedic disturbance 
from subluxation or lateral instability as primary rating 
criteria for incremental ratings from 10 to 60 percent 
available alternatively.  The veteran has been provided the 
essential rating criteria. The Board finds the rating scheme 
appropriate for the veteran's disability in view of the 
diagnosis for the knee and symptomatology.  38 C.F.R. 
§§ 4.20, 4.21.  The RO implicitly considered several rating 
codes predicated on limitation of motion in view of the 
regulations the veteran had received in the April 2000 
supplemental statement of the case.  The RO has recently 
corrected the rating to correctly reflect the shortened right 
lower extremity as a component of the separately rated 
disability of the right hip.

The Board observes that the RO assigned a 20 percent 
evaluation based primarily upon a VA examination in 1993 that 
did report appreciable limitation of motion and other 
impairment of the knee, although the knee was not described 
as unstable.  The Board must evaluate the disability mindful 
of the legal precedent that has interpreted the applicable 
regulations as not relying solely upon objectively confirmed 
limitation of motion.  DeLuca and Johnson, supra. 

The record pertinent to the current claim for increase 
contains VA examinations from 1994 to 2000, and outpatient 
records that cover several years.  Collectively these records 
show appreciable impairment of balance and gait, limited 
motion, persistent pain and include mention of ligament 
laxity.  There is well-documented disability causally linked 
to the right knee that cannot be ignored in establishing a 
rating for the underlying disability.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation of 
30 percent is warranted for the right knee, as the 
manifestations of the disability, overall, appear more than a 
percentage evaluation of 20 percent would contemplate.  The 
rating scheme does not require a mechanical application of 
the schedular criteria.  

Here applying the rating schedule liberally results in a 30 
percent evaluation recognizing a markedly symptomatic right 
knee characterized by pain, crepitus and functional 
limitation that reportedly would impact the veteran adversely 
in the workplace as well as complained of weakness.   

The examination findings overall clearly support a conclusion 
that the veteran's right knee disorder is productive of 
significant disability characterized by arthritis that 
produces appreciable limitation of motion and pain.  The 
Board observes that tenderness is present with pain and that 
demonstrable limitation of motion was clearly shown prior to 
the most recent examination and recently manifested by 
limitation of flexion.  There is also crepitus.  Thus, the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for at 
least a 10 percent rating under 38 C.F.R. § 4.59. 

The Board observes that RO assigned and continued a 20 
percent evaluation in part under Diagnostic Codes 5257, which 
provides disability evaluations from 10 to 30 percent based 
upon other knee impairment, principally the recurrent 
subluxation or lateral instability, although appreciable 
instability is not mentioned other than a reference in 1999 
to ligament laxity.  Thus, since the RO has explained the 
rating solely on the basis of Diagnostic Code 5257 criteria, 
the Board believes no more than slight impairment, which 
equates to 10 percent, can be justified through a liberal 
application of the rating criteria

The Board must point out that arthritis is included as a 
component of the disability and that the RO applied 
limitation of motion criteria in assigning a 20 percent 
evaluation.  The rating scheme chosen by the RO takes on 
additional significance in view of a recently issued 
precedent opinion of the VA General Counsel that authorizes 
multiple ratings for a disability where there is additional 
disability currently existing characterized by different 
manifestations.  VAOPGCPREC 23-97, see also VAOPGCPREC 9-98.  
The Board is bound by precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(c).  The facts of this case 
clearly fall within the guidelines for assignment of multiple 
ratings, as it is clear that service connection has been 
established for arthritis of the right knee.  

The rating should account for the demonstrable limitation of 
motion and additional functional impairment of the knee shown 
on VA examinations through 2000 which otherwise would not be 
compensable under the specific rating criteria for limitation 
of motion found at Diagnostic Codes 5260 and 5261 without 
arthritis.  In this case, the multiple ratings assigned by 
the RO combine to 30 percent under 38 C.F.R. § 4.25 with the 
principle rating 20 percent under Diagnostic Codes expressly 
for limitation of motion and functional impairment rather 
than Diagnostic Code 5257.  

The record does not reflect appreciable instability and more 
significant limitation of motion on the several examinations 
most recently in 2000 to allow for a higher evaluation under 
the companion rating scheme for limitation of motion in view 
of the level of functional impairment described in detail on 
the recent and earlier VA examinations collectively.  The 
record has been supplemented with a substantial amount of 
medical information that confirms objectively an appreciably 
symptomatic disability.  

The Board believes the disability limitation is significant 
from the standpoint of functional loss linked to the right 
knee.  The Board believes it is reasonable to consider 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as favoring an additional 
10 percent rating characterizing the disability due to pain 
as a quantification of the overall level of disability taking 
into account additional impairment that may coincide with 
flare-ups.  Thus, the preexisting 20 percent rating under 
Diagnostic Code 5010-5257 is supplemented with an additional 
10 percent rating based upon the application of 38 C.F.R. 
§ 4.40, 4.45 and 4.59 and Diagnostic Code 5003.  

The provisions of § 4.59 do not limit the rating to 10 
percent; the language indicating a more flexible application 
is permissible.  The level of impairment seems to support by 
analogy a 30 combined rating by raising the component rating 
for limitation of motion thereby more accurately evaluating 
the overall disability from impairment of the right knee and 
recognizing the intended application of the regulations to 
recognize actual functional impairment.  38 C.F.R. §§ 4.25, 
4.40, 4.45 and 4.59.  

VA examinations have not shown ankylosis of the knee, thereby 
precluding assignment of a higher evaluation under diagnostic 
code 5256 for the period being considered.  Nor does the 
record appear to show limitation of motion or instability 
that when combined would equate to an intermediate level of 
impairment by analogy to the criteria under Diagnostic Code 
5055 for total knee replacement.  However, the Board cannot 
overlook that the veteran was to have a total right knee 
replacement in 1998, that he was considered a candidate for 
it well before 1998, and that the minimum rating for total 
knee replacement is 30 percent.  Thus, in view of the history 
of the disability and contemplated surgery, it appears 
reasonable to assign a 30 percent rating.

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998);  Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
the veteran's case, residual knee scarring has not been 
described as tender, painful, poorly nourished, repeatedly 
ulcerated, or productive of limited function of the knee.  As 
such, a separate compensable disability evaluation for any of 
the veteran's scars is not warranted.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case the RO has provided the criteria and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board will note that the disability of 
the right knee considered herein has not been shown to 
markedly interfere with employment, nor has it required 
frequent inpatient care.  His work history as a truck driver, 
which ended in 1980, is noted.  Having reviewed the record 
with the extraschedular mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

Entitlement to an increased rating of 30 percent for a 
disability of the right knee is granted, subject to the 
regulations governing the payment of monetary awards.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the RO in July 1993 granted a temporary 
total disability rating for convalescence from February 10, 
1992 through March 31, 1992, based on VA hospitalization in 
February 1992.  The notice letter was issued in August 1993 
and the veteran filed a notice of disagreement in October 
1993 seeking an extension of the convalescence rating through 
June 1992.  In a March 1995 letter he inquired about the 
status of the claim.  The RO mailed him a statement of the 
case and a VA Form 9 in May 1995.  The VA Form 9 was received 
in January 1996 wherein he said that he was maintained on 
crutches through July 1992.  A claims representative made 
additional argument on this issue in January 1996.  An RO 
appeal review checklist inadvertently recorded the date of 
record for the notice of disagreement and that he had filed a 
timely substantive appeal.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.

Except e date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. 

The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause. A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  The 
request for extension must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another Department of 
Veterans Affairs office. A denial of a request for extension 
may be appealed to the Board. 38 C.F.R. § 20.303.

From the forgoing discussion, it is the Board's belief that 
there exists a legitimate question of whether a timely appeal 
has been filed on the issue of entitlement to an extension of 
convalescence benefits.  The Board does not have jurisdiction 
to review the claim in the absence of a perfected appeal.  
38 C.F.R. §§ 20.200, 20.202 and 20.302(c) (1999).  An RO 
determination of untimely filing of a substantive appeal is 
an appealable issue.  38 C.F.R. §§ 19.34, 20.101 (1999).  

The intertwined issue of timeliness of appeal is returned to 
the RO for further consideration at this time because the 
failure to consider it in the context of this claim is seen 
as a procedural defect that must be corrected for there to be 
a proper appellate decision on the principal issue of 
entitlement to an extension of convalescence benefits.  
38 C.F.R. § 19.9.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
However, an appeal shall be returned to the Board only if 
perfected by filing a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should adjudicate the 
intertwined issue of timeliness of appeal 
from the July 1993 wherein it granted 
entitlement to a temporary total 
disability rating for convalescence 
through March 31, 1992.  The veteran 
should be advised of the rating decision 
and of the requirements necessary to 
perfect a timely appeal.

3.  After the determination of the 
intertwined matter, the RO should also 
complete any additional action deemed 
warranted regarding the issue of 
entitlement to an extension of a 
temporary total disability rating for 
convalescence after March 31, 1992.

If a benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 2 -


